                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION

ARTHUR FLEMMING MOLER                         :          DOCKET NO. 2:19-cv-982
    REG. # 27271-171                                         SECTION P

VERSUS                                        :          JUDGE JAMES D. CAIN, JR.


OFFICER WELLS, ET AL.                         :          MAGISTRATE JUDGE KAY

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation (Rec. 7) of the Magistrate

Judge previously filed herein, and after an independent review of the record, determining

that the findings are correct under the applicable law, and considering the objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this matter be DISMISSED

WITH PREJUDICE under 28 U.S.C. § 1915(e)(2)(B)(ii) for failing to state a claim on which

relief may be granted.

       THUS DONE AND SIGNED in Chambers, on this 6th day of February, 2020.




                            __________________________________
                                    JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
